IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 May 30, 2008
                               No. 07-60063
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

ANGELA GUALPA-MIZHQUIRI

                                           Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A77 699 890


Before GARWOOD, WIENER, and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Angela Gualpa-Mizhquiri, a native and citizen of Ecuador, petitions this
court for review of the Board of Immigration Appeals’s (BIA) decision dismissing
her appeal of an Immigration Judge’s (IJ) denial of her June 2006 motion to
reopen removal proceedings. An IJ had in November 2000 entered an order of
removal against Gualpa-Mizhquiri in absentia after she failed to appear at her
removal hearing.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-60063

      The sole contention raised by Gualpa-Mizhquiri in her brief in support of
her petition for review is that the BIA’s dismissal of her appeal denied her the
due process of law because she had not been provided, as required by statute, a
list of qualified individuals who might have been available to represent her
during her removal proceedings free of charge. She contends that she was
denied a realistic opportunity to obtain counsel for her removal proceedings.
This court lacks jurisdiction to consider Gualpa-Mizhquiri’s argument because
she failed to exhaust her available administrative remedies by raising that issue
before the BIA. See Townsend v. INS, 799 F.2d 179, 181-82 (5th Cir. 1986). See
also Pjetri v. Gonzales, 468 F.3d 478, 481 (7th Cir. 2006).1
      In her petition for review itself Gualpa-Mizhquiri conclusorily asserts
without explanation that the BIA abused its discretion by dismissing her appeal
from the IJ’s decision to deny her motion to reopen. By failing to adequately
brief her claim that the BIA abused its discretion in dismissing her appeal,
Gualpa-Mizhquiri has abandoned the issue. See Chambers v. Mukasey, 520 F.3d
445, 448 n.1 (5th Cir. 2008); Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
1993) (holding that claims not adequately argued in the body of the brief are
deemed abandoned on appeal). In any event, the BIA’s dismissal was proper.
See United States v. Estrada-Trochez, 66 F.3d 733, 735-36 (5th Cir. 1995).
      PETITION FOR REVIEW DISMISSED IN PART, DENIED IN PART.




      1
       We also note that the administrative record does not reflect that any such
claim was raised before the IJ in connection with the motion to reopen; and the
record does contain evidence that petitioner was provided such a list and does
not contain evidence that such a list was not so provided. We further observe
that petitioner has conceded removability and only asserts that she desires to
pursue adjustment of status.

                                        2